      4:18-cv-01350-JD       Date Filed 08/05/21    Entry Number 520    Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Michael E. Wolfe,                           )        Case No.: 4:18-cv-01350-JD
                                            )
                       Plaintiff,           )
                                            )
                   vs.                      )
                                            )           OPINION & ORDER
NFN Reynolds, Warden at Lee Correctional )
Institution (“C.I.”); NFN Sharp, Associate)
Warden at Lee C.I.; NFN Rogers, (Captain)
Unit Manager of RHU at Lee C.I.; NFN)
McCullough, (Captain) Unit Manager of)
RHU at Lee C.I.; NFN Richardson, (Captain))
Unit Manager of RHU at Lee C.I.; NFN)
Greg, Lieutenant of RHU at Lee C.I.; NFN)
O’Neal, Sergeant of RHU at Lee C.I.)
(Dismissed Party); NFN Moore, Sergeant of)
RHU at Lee C.I.; NFN Moses, Sergeant of)
RHU at Lee C.I.; Phoebee Sharpe, Human)
Services Coordinator at Lee C.I.; Rosa)
Privette, Human Services Coordinator at Lee)
C.I.; NFN Clark, Major of Security at Lieber)
C.I.; NFN Mack, (Captain) Unit Manager of)
Ashley Unit at Lieber C.I.; NFN Briteheart,)
(Captain) Unit Manager of RHU at Lieber)
C.I.; NFN Grant, Lieutenant of RHU at)
Lieber C.I.; NFN Kline, Sergeant of RHU at)
Lieber C.I. (Dismissed Party); NFN Kinerly,)
Sergeant of RHU at Lieber C.I.; Jamie Rice,)
Human Services Coordinator at Lee C.I.;)
NFN Delp, Classification over RHU at Lee)
C.I.; NFN Smith, Lieutenant (Contraband) at)
Lee C.I.; NFN Hastings, Sergeant)
(Contraband) at Lee C.I.; and NFN Williams,)
Captain (Unit Manager) at Lieber C.I.,      )
                                            )
                       Defendants.          )
                                            )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Thomas E. Rogers, III (“Report and Recommendation” or “Report”), made in



                                                1

      4:18-cv-01350-JD         Date Filed 08/05/21        Entry Number 520         Page 2 of 7




accordance with 28 U.S.C. § 636(b)(1)(A) and (B) and Local Civil Rule 73.02(B)(2)(d) of the

District of South Carolina.1 Plaintiff Michael E. Wolfe (“Wolfe” or “Plaintiff”) filed this lawsuit

alleging civil rights violations pursuant to 42 U.S.C. § 1983 while housed at Lee Correctional

Institution (“Lee”) and Lieber Correctional Institution (“Lieber”). Plaintiff’s civil rights claims

allege inter alia medical indifference to his mental, physical, and emotional health. Moreover,

Plaintiff asserts he was denied medical or psychological treatment during extended periods of

isolation or solitary confinement in addition to the deprivation of clothing and other basic

necessities resulting in cruel and unusual punishment.

       Defendants Brightharp, Clark, Delp, Grant, Gregg, Hastie, Kinnery, Mack, McCullough,

Moore, Moses, Privette, Rice, Rogers, Reynolds, Sharp, Sharpe, Smith and Williams (hereinafter

“Defendants”) have filed a motion for summary judgment (DE 493), and Defendant Richardson

has separately filed a motion for summary judgment (DE 494). The Defendants and Defendant

Richardson contends inter alia that this action should be dismissed for failure to exhaust

administrative remedies, and Defendants assert that to the extent Plaintiff alleges excessive use of

force, he fails to state a claim under §1983. For the reasons set forth below, the Court adopts the

Report and Recommendation and grants the Defendants and Defendant Richardson’s motions for

summary judgment, in part, and denies, in part, as provided herein.




                                
1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The Court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The Court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   2

       4:18-cv-01350-JD          Date Filed 08/05/21         Entry Number 520           Page 3 of 7




                                            BACKGROUND

        A full recitation of Plaintiff’s allegations is set forth in the Report and Recommendation,

which the Court adopts. However, given the single objection raised by Defendants, the objections

by Wolfe, and for the sake of brevity, the following simplification of facts is sufficient for the

matters addressed herein. Plaintiff alleges that from June 2016 through February 2017, he was in

lock-up at Lee. On or about June 13, 2016, Plaintiff was seeking and receiving medical attention

at Lee when he complained to medical personnel that he feared for his safety and openly

complained about the competency of officer McCullough and others. Plaintiff asserts he had a

reasonable fear that he was in danger of harm from other inmates. Afterwards, Plaintiff claims he

was shoved to the ground and hog-tied in chains by McCullough, Gregg, Moore and Moses and

was carried by the chains to a restricted housing unit (“RHU”). Upon arrival in RHU, supervisor

Rogers directed the correction officers to strip him and throw him in a crisis intervention (“CI”)

cell. Plaintiff claims he was stripped completely naked and was refused the most basic necessities

and deprived of clothing, toiletries, a mattress, and a blanket. Also, Plaintiff claims that he could

not move in the cell without getting his feet wet and saturated. The CI cell contained only concrete

and steel surfaces and was constantly wet with a high volume of cold air blowing at all times

directly on Plaintiff. As a result, Plaintiff claims he suffered injuries and permanent physical

damage to his left foot.

        Further, due to Plaintiff’s affiliation with a gang inside prison, he was transferred to Lieber in May

2017, and he was initially placed in RHU for safety concerns. Plaintiff claims the Lieber Defendants

forcibly and violently and with excessive force removed Plaintiff from RHU, denying him an emergency

protective custody hearing. Ultimately, Plaintiff was returned to Lieber RHU due to threats on his life and

placed on crisis intervention for a period of 52 consecutive days in which Plaintiff was allowed only a

suicide vest for clothing. Plaintiff alleges that the prison conditions were cruel and unusual forms of

                                                      3

         4:18-cv-01350-JD      Date Filed 08/05/21      Entry Number 520         Page 4 of 7




punishment, which caused Plaintiff to experience extreme mental and emotional suffering and aggravated

his physical health and other injuries. Although the incident at Lieber allegedly happened on or about

July 1, 2016, Plaintiff did not submit his grievance until March 7, 2018. In the response from the

grievance coordinator, it was noted that while Plaintiff stated he attempted an informal resolution

but was not able to submit it because it was in his legal work that was lost; and therefore, Plaintiff

went past the policy allowed time frame to file the grievance on the alleged incident at Lieber.

Consequently, not only was the Step One grievance untimely, but Plaintiff failed to file a Step Two

grievance following the response from the Inmate Grievance Coordinator dated March 9, 2018.

         Defendants filed an objection to the Report and Recommendation on July 9, 2021 (DE

513), and Wolfe2 filed objections to the Report on July 12, 2021. (DE 513.)

                                      LEGAL STANDARD

         Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n. 4 (4th Cir. 1984). “The Supreme Court has expressly upheld the validity of

such a waiver rule, explaining that ‘the filing of objections to a magistrate's report enables the

district judge to focus attention on those issues -- factual and legal -- that are at the heart of the

parties’ dispute.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (2005) (citing

Thomas v. Arn, 474 U.S. 140 (1985) (emphasis added)). In the absence of specific objections to

the Report and Recommendation of the magistrate judge, this court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983).

                           
2
      Although Wolfe is represented by counsel, he filed a pro se objection to the Report and
Recommendation.

                                                  4

      4:18-cv-01350-JD        Date Filed 08/05/21       Entry Number 520        Page 5 of 7




                                          DISCUSSION

       The Report and Recommendation issued on June 25, 2021, recommends Defendants’

motion for summary judgment (DE 493) be granted with respect to the Lieber Defendants, Clark,

Mack, Brightharp, Grant, Kline, Kinnery, Rice, and Williams, because Plaintiff failed to exhaust

his administrative remedies. In addition, the Report recommends granting Lee Defendants,

Reynolds, Sharp, O’Neal, Sharpe, Delp, Smith, and Hastie, and Defendant Richardson’s motions

for summary judgment because Plaintiff has not alleged any personal involvement of these

Defendants. Wolfe objects to the Report asserting that his facts in support of his claims against

Defendant Richardson and his exhaustion “unavailability” defense were detailed in his complaint.

Wolfe’s pro se objection does not comport with the standard of review for summary judgment.

Summary judgment shall be granted if the pleadings, the discovery and disclosure materials on

file, and any affidavits show that there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). “We noted Rule 56(e)’s

provision that a party opposing a properly supported motion for summary judgment ‘may not rest

upon the mere allegations or denials of his pleading, but . . . must set forth specific facts showing

that there is a genuine issue for trial.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Since Wolfe’s objections rest on his assertions in his pleading, his objections are without merit.

Further, to assert a plausible § 1983 claim against any particular state actor, a “causal connection”

must exist between the conduct alleged by the plaintiff and the particular defendant named in the

suit. See Kentucky v. Graham, 473 U.S.159, 166 (1985); Rizzo v. Good, 423 U.S. 362, 371-72

(1976) (a § 1983 plaintiff must show that he suffered a specific injury resulting from a specific

defendant’s specific conduct and must show an affirmative link between the injury and that

conduct). Accordingly, Wolfe’s objections are denied.



                                                 5

      4:18-cv-01350-JD        Date Filed 08/05/21       Entry Number 520        Page 6 of 7




       As to the Defendants’ objection, the Report recommends Lee Defendants McCullough,

Gregg, Moore, Moses, Rogers, and Privette’s motion for summary judgment be denied because

there are disputed facts with relation to why Plaintiff was initially placed in Special Management

Unit (“SMU”) in 2016, whether or not Plaintiff was entitled to a hearing, whether or not excessive

force was used while being moved to SMU on June 13, 2016, and whether or not the conditions

of his confinement and/or indifference to harm when placed in SMU cell #31 was such that it

resulted in physical and emotional injury.

       Defendants object to the Report and Recommendation because they contend Plaintiff’s

statements supporting his claims are conclusory; and therefore, they are insufficient to create a

genuine issue of material fact to preclude summary judgment. (DE 513.) The Court disagrees.

“The court may grant summary judgment only if it concludes that the evidence could not permit a

reasonable jury to return a favorable verdict. “Therefore, courts must view the evidence in the

light most favorable to the nonmoving party and refrain from weighing the evidence or making

credibility determinations.” Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th

Cir. 2018) (internal quotation marks omitted and alterations adopted). A court improperly weighs

the evidence if it fails to credit evidence that contradicts its factual conclusions or fails to draw

reasonable inferences in the light most favorable to the nonmoving party. Id. at 659-60. The

Report ably identifies material facts in dispute that are either corroborated by Defendants own

records or there is no evidence to refute Plaintiff’s claims in his declaration with accompanying

exhibits. Therefore, Defendants have not met their burden on summary judgment. Accordingly,

after a thorough review of the Report and Recommendation and the record in this case, the Court

adopts the Report and Recommendation and incorporates it herein.




                                                 6

      4:18-cv-01350-JD        Date Filed 08/05/21       Entry Number 520         Page 7 of 7




       IT IS, THEREFORE, ORDERED that the Lieber Defendants to include Defendants

Clark, Mack, Brightharp, Grant, Kline, Kinnery, Rice, and Williams’ Motion for Summary

Judgment is granted; and therefore, Plaintiff’s claims against them are dismissed.

       IT IS FURTHER ORDERED that Lee Defendants Reynolds, Sharp, O’Neal, Sharpe,

Delp, Smith, and Hastie AND Defendant Richardson’s Motions for Summary Judgment are

granted; and therefore, Plaintiff’s claims against them are dismissed.

       AND IT IS ORDERED that Lee Defendants McCullough, Gregg, Moore, Moses, Rogers,

and Privette’s Motion for Summary Judgment is denied.

       IT IS SO ORDERED.

                                                              _



Greenville, South Carolina
August 5, 2021




                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  7
